DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 2, delete “die” and insert: –dies--.
In claim 1, line 3, delete “die” and insert: –dies--.
In claim 1, line 5, delete “die” and insert: –dies--.
In claim 1, line 8, delete “die” and insert: –dies--.
In claim 1, line 10, delete “die” and insert: –dies--.

In claim 1, lines 11-12, delete “cutting grooves in the first layer of conductive material to isolate adjacent semiconductor die to be contained in individual multi-chip module (MCM) packages” and insert: -- cutting grooves in the first layer of conductive material to isolate adjacent semiconductor dies, wherein two adjacent semiconductor dies comprises a first semiconductor die and a second semiconductor die which are contained in individual multi-chip module (MCM) packages --.
In claim 1, line 16, delete “adjacent semiconductor die” and insert: -- the two adjacent semiconductor dies--.
In claim 1, line 17-18, delete “a first semiconductor die and a second semiconductor die” and insert: --the first semiconductor die and the second semiconductor die--.
In claim 1, line 20, after the term “molding”, insert: --material--.

In claim 6, line 2, delete “die” and insert: -- dies--.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, and 14-19 of U.S. Patent No. 10,930,604. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 7-12, and 15-20 of the present invention are recited within claims 1-4, 7-8, and 14-19 of U.S. Patent No. 10,930,604.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a method comprising the steps of: applying a first layer of conductive material to electrically connect the first ends of the copper pillars and backside metal drain contacts of the semiconductor dies; cutting grooves in the first layer of conductive material to isolate adjacent semiconductor dies, wherein two adjacent semiconductor dies comprises a first semiconductor die and a second semiconductor die which are contained in individual multi-chip module (MCM) packages; applying a second layer of conductive material to electrically connect the second ends of the copper pillars and source contacts of the two adjacent semiconductor dies; and singulating the individual MCM packages, each individual MCM package including the first semiconductor die and the second semiconductor die with a source of the first semiconductor die connected to a drain of the second semiconductor die via one of the copper pillars left in place in the molding material, in combination with other claimed features, as recited in independent claim 1.  Claims 2-6 are dependent upon independent claim 1, and are therefore allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lin et al. (U.S 9,679,878 B1) and Fuergut et al. (U.S 2013/0241077 A1).


        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 28, 2022